Citation Nr: 1437334	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  10-04 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a right hip disorder, to include as secondary to service-connected chronic strain of the right tibia and fibula.

2. Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected chronic strain of the right tibia and fibula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to March 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran's case was subsequently transferred to the RO in Houston, Texas.

A hearing was held on May 7, 2014, by means of video conferencing equipment with the appellant in Houston, Texas, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is located in the Veteran's electronic claims file, known as Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To schedule a VA examination.

The Veteran seeks service connection for right hip and back disorders, to include as secondary to service-connected chronic strain of the right tibia and fibula.  The Veteran claims that as a result of surgery to repair a fracture of the right tibia during service, his right leg was shortened, resulting in a limp and his subsequent right hip and back conditions.  The Veteran had a VA examination in April 2007; however, the Veteran's private treatment records were not available for the examiner's review.  Another examination was conducted in November 2009.  The examiner reviewed the claims file, including private treatment records and an opinion from the Veteran's chiropractor, and provided a negative nexus opinion.  However, the Board finds that the opinion lacks adequate rationale for rating purposes.  As such, a remand is warranted to schedule a new VA examination to determine the nature and etiology of the Veteran's claimed right hip and back disorders.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an examiner with appropriate expertise to determine the nature and etiology of his claimed right hip and back disorders.  The examiner must be provided with the claims file and copies of pertinent records on Virtual VA and/or VBMS for review.  The examiner must indicate review of these items in the examination report.  All indicated tests must be conducted.

The examiner must indicate all diagnoses of the right hip and back.

For each diagnosis, the examiner must opine whether it is at least as likely as not (50 percent or more probability) that the condition is due to an event or injury during service, to include whether the condition is secondary to the service-connected chronic strain of the right tibia and fibula.

The examiner should address the Veteran's lay statements, including his contention that his right leg was shortened as a result of his right tibia fracture during service.  The examiner should specifically discuss the terminology used in the medical reports, to include "reduction", "re-reduction", and "osteotomy."  If the examiner finds that the Veteran's in-service fracture resulted in a shortening of the right lower extremity, the examiner should indicate whether the shortening caused any right hip or back disabilities.  The examiner must also address the opinions from the Veteran's chiropractor, Dr. R.S.P., and his private physician, Dr. T.B.

The VA examiner must include detailed supportive rationales for the requested opinions in the discussion.  

If the opining examiner is unable to provide the requested opinions without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.

2. Then, readjudicate the Veteran's claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). Allow an appropriate period of time for response.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



